Citation Nr: 1829515	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  10-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee degenerative arthritis (bilateral knee disabilities).

2. Entitlement to an initial compensable rating prior to December 8, 2014, and in excess of 20 percent thereafter, for bilateral hearing loss.

3. Entitlement to an initial rating in excess of 30 percent prior to July 24, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977, from September 1978 to August 1992, and from July 1996 to March 1997, including service in the Southwest Asia theater of operations. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, March 2011, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who conducted that hearing has since retired.  In August 2017, the Veteran was given an opportunity to testify at another Board hearing.  In September 2017, the Veteran replied that he did not want another hearing.

In May 2016, the Board denied the Veteran's claim for service connection for a lumbar spine disorder and remanded pending claims for service connection for right and left knee disorders as well as the two increased rating claims listed on the title page.  Thereafter, the Veteran appealed the denial of his lumbar spine claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a joint motion for partial remand (JMR) vacating and remanding the lumbar spine disorder claim.  

Subsequently, in September 2017, the Board remanded the Veteran's lumbar spine claim again pursuant to the JMR.  Immediately following the Board's September 2017 remand, the RO notified the Veteran that he was awarded service connection for his right and left knees.  As this decision by the RO in September 2017 represented a full grant of the benefits sought on appeal, the issues of entitlement to service connection for right and left knee disabilities are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

The Veteran contends that his current ratings for hearing loss and PTSD do not fully encompass the severity of his disabilities.  Additionally, the Veteran states that the effective dates assigned for his staged ratings for both of his disabilities are inaccurate.


FINDINGS OF FACT

1. Regarding the Veteran's hearing loss increased rating claim, in an April 2008 VA examination for hearing loss, the Veteran produced speech recognition scores of 94 percent for each ear using the Maryland CNC word list.  The examiner commented that puretone threshold results were not provided because the Veteran's responses were significantly elevated and, accordingly, not considered adequate for rating purposes.

2. During audiometric testing in July 2008 at the Miracle-Ear Center, the following values were recorded during puretone threshold testing of the Veteran's right ear: 40 decibels at 1000 Hertz; 40 decibels at 2000 Hertz; and 35 decibels at 4000 Hertz.  Comparatively, the following results were produced during testing of the left ear: 50 decibels at 1000 Hertz; 45 decibels at 2000 Hertz; and 40 decibels at 4000 Hertz.  A result at 3000 Hertz was not recorded for either ear.  Additionally, the Veteran registered speech recognition scores of 100 percent in each ear; however, there is no indication that the Maryland CNC word list was used during testing.

3. During an April 2009 VA hearing loss examination, the following values were recorded during puretone threshold testing of the right ear: 25 decibels at 1000 Hertz; 30 decibels at 2000 Hertz; 30 decibels at 3000 Hertz; and 40 decibels at 4000 Hertz. Regarding the left ear, the following puretone threshold values were recorded: 30 decibels at 1000 Hertz; 25 decibels at 2000 Hertz; 35 decibels at 3000 Hertz; and 50 decibels at 4000 Hertz.  Average puretone thresholds were 31.25 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 92 percent in right ear and 88 percent in the left ear. 

Applying the results from that VA examination to Table VI in 38 C.F.R. § 4.85 yields Level I hearing loss in the right ear and Level II hearing loss in the left ear.  When hearing loss is Level II in the left ear and Level I in the right ear, a noncompensable rating is assigned under Table VII of 38 C.F.R. § 4.85.

4. An audiogram conducting during a June 2010 VA examination showed puretone thresholds of 20, 35, 35, and 40 decibels in the right ear, and 30, 35, 40, and 55 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 32.5 decibels in the right ear and 40 decibels in the left ear.  

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent in right ear and 90 percent in the left ear.  Applying the results from this examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level VII in the left ear and Level I in the right ear, a noncompensable rating is assigned under Table VII.

5. In a December 2014 VA hearing loss and tinnitus examination, an audiogram showed puretone thresholds of 55, 60, 55, and 50 decibels in the right ear, and 55, 65, 55, and 50 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 55 decibels in the right ear and 56.25 decibels in the left ear.  

Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 72 percent in right ear and 68 percent in the left ear.  Applying the results from this examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level V in the left ear and Level V in the right ear, a 20 percent rating is assigned under Table VII.

6. In March 2015, VA received copies of: (a) May 2010 audiometric testing from Central Carolina Ear, Nose & Throat; (b) November 2011 audiometry from L.A.F., a licensed audiologist; and (c) February 2015 audiometry from Charlotte Eye Ear Nose Throat Associates.  Although puretone threshold and speech recognition testing results were recorded by all 3 of these non-VA providers, there is no indication that the Maryland CNC word list was used to determine the speech recognition scores.  

7. During a March 2017 VA hearing loss and tinnitus examination, an audiogram showed puretone thresholds of 50, 50, 50, and 50 decibels in the right ear, and 45, 45, 50, and 55 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 50 decibels in the right ear and 48.75 decibels in the left ear.  Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 84 percent in each ear.

Applying the results from this examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in the left ear and Level II in the right ear, a noncompensable rating is assigned under Table VII.

8. Turning to the Veteran's PTSD claim, during a May 2011 VA examination, the Veteran complained of intrusive recollections, nightmares, and flashbacks of events that occurred during his Gulf War service.  Additionally, the Veteran stated that he felt detached from others and had problems with irritability, concentration, and short-term memory.  Lastly, the Veteran stated that he became startled very easily and that he had occasional suicidal thoughts.

During a mental status examination, the Veteran: was adequately groomed; was calm and cooperative; had appropriate eye contact; spoke with normal rate and tone; had an anxious mood and broad affect; had logical and linear thoughts; did not have any hallucinations or delusions; had intact concentration; and had adequate insight and judgment.  The examiner diagnosed the Veteran with chronic, mild PTSD.

9. In August 2011, the Veteran reported to a VA licensed independent social worker that he only slept 2 hours a night.  Additionally, the Veteran stated that he checked the perimeter of his home and kept a firearm in every room of his home except the kitchen.  The Veteran stated that he did not like crowds and, when sitting, he had to (a) have his back to the wall, and (b) face the door.  Lastly, he reported mood swings, speaking fast at times, and that his spouse noted anger problems.

10. In a February 2012 VA mental health note, the Veteran stated that his sleep had improved and his nightmares were almost gone until a recent series of events in his personal life.  The Veteran described intrusive memories, flashbacks, hypervigilance, an exaggerated startle response, and an intolerance of loud noises.  The Veteran stated that while he had only kept out 3 firearms in his home, he still checked his home's perimeter because he wanted to keep his family safe.  The Veteran denied depression, irritability, or emotional lability.  Additionally, the VA psychologist stated that the Veteran was negative for panic attacks, obsessive-compulsive disorder (OCD), mania or hypomania, hallucinations, or delusions.  However, the Veteran then did state that he had heard sounds and voices of far-off enemy soldiers, but that these sounds had disappeared since he started taking medication.  A mental status examination revealed: appropriate hygiene; good eye contact; clear speech; calm affect; slightly anxious mood; positive thought content; no suicidal or homicidal ideations; linear thought process; and good judgment and insight.  Additionally, the Veteran was alert and oriented to time, place, and person.  The psychologist's assessment included PTSD. 

11. The Veteran reported similar symptoms in a June 2012 VA mental health note.  

12. During a December 2012 VA PTSD examination, the examiner diagnosed the Veteran with PTSD.  The examiner then commented that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

The Veteran reported that he was concerned that he was more irritable towards his spouse, even in response to minimal stressors.  The Veteran then stated that he was working at a private psychiatric inpatient facility for the treatment of adolescents and that he noticed a decreased stress tolerance at work with irritation with little provocation.  He stated that he recently had been engaging in verbal altercations at work and received write-ups.  

The Veteran stated that his ability to cope with stress had gradually declined, leading to a progressive increase in the intensity of his nightmares and flashbacks.  The examiner noted the following symptoms attributable to PTSD: depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention or only highly-learned material, while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

13. In January 2013, the Veteran reported that his PTSD was interfering with his ability to do his job at a residential psychiatric treatment facility.  The Veteran was worried that he would injure a patient as his position required that he occasionally restrain individuals.  The Veteran stated that he constantly argued with his wife and that his biggest fear was hurting someone because of his sudden mood changes.

14. In a November 2013 VA mental health note, the Veteran reported that he had quit his job as a counselor because of stress and that he was now currently employed as a manager at a gas station.  The Veteran stated that his stress had improved, but he continued to struggle with interacting with others, hypervigilance, and a fear of crowds.  

The Veteran reported that he seldom had nightmares and that he was now able to sleep through the night.  The Veteran denied hearing sounds or having visions, but reported that he still was irritable and that he engaged in checking and avoidance behaviors.  The Veteran responded negatively regarding inquiries about panic attacks, OCD, mania, hypomania, hallucinations, or delusions.  A mental status examination was negative for suicidal or homicidal ideations.

15. During a December 2013 VA PTSD examination, the examiner diagnosed the Veteran with PTSD and stated that it was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported difficulty sleeping and that he had nightmares.  Additionally, the Veteran stated that he had intrusive thoughts, avoidance behaviors, hypervigilance, an exaggerated startle response, a feeling of detachment, and difficulty relating to others.  The Veteran reported that his PTSD had interfered with his relationship with his spouse.  The Veteran stated that he had mood swings as well as variable periods of depression and motivation.  The Veteran denied current suicidal or homicidal ideations.  

The examiner noted the presence of the following PTSD symptoms: depressed mood; anxiety; chronic sleep impairment; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner remarked that the Veteran did not present with any significant increase in severity of his PTSD symptoms since his previous VA examination in December 2012.

16. In a June 2015 VA treatment record, the Veteran reported that he had become more irritable and that little things had been frustrating him.  The Veteran described symptoms of sleep impairment with nightmares or restless sleep, hypervigilance, and avoidance.  The Veteran mentioned interpersonal conflicts at work and that he was having trouble due to anxiety.  The clinician noted a depressed mood and some anhedonia.  The Veteran was negative for suicidal or homicidal ideations, panic attacks, OCD, mania, hypomania, hallucinations, or delusions.  The clinician noted that the Veteran had appropriate hygiene and grooming. 

17. During the August 2015 Board hearing, the Veteran testified that he quit his prior job as a counselor due to his own emotional behavior and his worry that he was going to injure a patient.  He stated that he currently worked as a gas station attendant and that he was reprimanded at least twice a week due to outbursts at customers.  The Veteran further testified that he did not know how to act socially and that he walked at night with a gun and checked the perimeter of his house.  Lastly, the Veteran stated that his behavior was straining his marriage.

The Veteran's spouse testified that she observed the Veteran's sleep disturbances.  She specified that it always appeared that the Veteran was fighting in his sleep.

18. During a March 2017 VA PTSD examination, the examiner diagnosed the Veteran with only PTSD and stated that it was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he enrolled in vocational rehabilitation regarding medical billing and coding, but he was not interested in pursuing a career in this field.  The Veteran stated that he still worked at the gas station and that he had issues with customers every day.  The Veteran reported ongoing symptoms of irritability, nightmares, and affective lability with external triggers.  The Veteran reported poor focus when his wife was speaking to him.  

The examiner noted the following PTSD symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  

19. Throughout the entirety of the claim period, the Veteran's service-connected PTSD has been productive of occupational and social impairment, with deficiencies in most areas, manifested primarily by symptoms of periodic suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  However, it has not been productive of total occupational and social impairment at any time during the claim period.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating prior to December 8, 2014, and in excess of 20 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2. The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met for the entire claim period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As indicated above, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss prior to December 8, 2014.  Additionally, the Board also finds that he is not entitled to a rating in excess of 20 percent from December 8, 2014 onward.

In support of this determination, the Board notes that the December 2014 VA examination-held on December 8, 2014-was the first time that the Veteran's hearing loss was measured to be compensable pursuant to the parameters established by 38 C.F.R. § 4.85.  Indeed, during that VA examination, the Veteran's measured hearing loss resulted in Level V hearing loss in each ear, producing a 20 percent rating under Table VII.

In the most recent VA examination conducted in March 2017, the Veteran's hearing loss produced  Level II hearing loss in each ear, productive of a noncompensable rating under Table VII.

In making this determination to deny the Veteran's claim, the Board is aware of the several non-VA  audiometric examinations submitted during the course of the claim, as recounted above in the Findings of Fact section.  However, the Board does not assign them any probative weight as they did not meet the criteria established by 38 C.F.R. § 4.85-i.e., there was no indication that the Maryland CNC word list was used to determine the speech recognition scores and the July 2008 Miracle-Ear Center testing did not record a result at 3000 Hertz for either ear.  Accordingly, the Board must deny the Veteran's claim.





PTSD

As provided above, the Board finds that the Veteran is entitled to an increased initial rating of 70 percent for his PTSD for the entirety of the claim period.  However, the evidence of record does not demonstrate that the Veteran's PTSD was productive of total occupational and social impairment, warranting the assignment of a 100 percent disability rating, at any time during the claim period.  Accordingly, the Veteran's claim will be granted in part.

In addressing why the Veteran is not entitled to a rating of 100 percent during any time of the claim period, the Board finds that the Veteran has not displayed symptoms indicative of total occupational and social impairment.  For example, he has not displayed symptoms analogous to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living, including the maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  These criteria-or analogous symptoms-are required for the next-higher rating of 100 percent under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

In making this determination, the Board acknowledges that the Veteran reported that he was afraid that he could hurt a patient while he was employed as a counselor.  But, the record does not demonstrate that he actually engaged in-or was at risk to engage in-such behavior for the Board to describe these concerns as "persistent" within the 100 percent rating criteria.  

Additionally, while the Veteran did on occasion describe hearing enemy soldiers' voices during the course of appeal, the Board classifies these reports of symptoms as isolated.  Further, the Veteran in February 2012 reported that these symptoms disappeared once he began taking medication.

In short, based on the evidence and analysis above, the Board finds that the criteria for an initial rating of 70 percent, but no higher, for PTSD are met for the entire claim period.  Accordingly, the Veteran's claim is granted in part and denied in part.


ORDER

Entitlement to an initial compensable rating prior to December 8, 2014, and in excess of 20 percent thereafter, for bilateral hearing loss is denied.

Entitlement to a 70 percent rating, but no higher, for PTSD is granted, effective January 4, 2011.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a lumbar spine disorder, in June 2010, the Veteran requested that his lumbar spine disorder be considered service-connected on a secondary basis if his bilateral knee service connection claim was granted.  As indicated above in the Introduction section, immediately following the Board's September 2017 remand, the RO notified the Veteran that it was awarding him service connection for both of his knees.  In light of this development, the Board will remand the lumbar spine disorder issue again so that a supplemental VA medical opinion may be obtained as to whether the Veteran's now service-connected bilateral knees caused or aggravated a lumbar spine disorder.

Given the need to remand the foregoing issue for a supplemental VA medical opinion, any outstanding VA treatment records should also be obtained-particularly those dated since November 2017. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since November 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the claims file to an appropriate VA clinician for the issuance of a supplemental medical opinion as to the nature and etiology of the Veteran's claimed lumbar spine disorder.  The clinician should thoroughly review the Veteran's entire claims file, including a copy of this remand.  Thereafter, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that a lumbar spine disorder was caused by the Veteran's service-connected bilateral knee disabilities.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that a lumbar spine disorder was aggravated beyond its natural progression by the Veteran's service-connected bilateral knee disabilities.

Please note it is not necessary for the evidence to demonstrate that a lumbar spine disorder existed during military service in order for it to be considered due to or aggravated by service-connected bilateral knee disabilities for VA purposes.  Moreover, it is not necessary that that the bilateral knee disabilities be service-connected, or even diagnosed, at the time lumbar spine disorder was incurred.

If a lumbar spine disorder was worsened beyond its natural progression (aggravated) by the service-connected bilateral knee disabilities, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the bilateral knees.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


